In a coram nobis proceeding, defendant appeals, as limited -by his brief, from so much of an order of the County Court, Nassau County, dated June 22, 1971, as, on reargument and renewal, adhered to the original decision denying the application. Order affirmed insofar as appealed from. No opinion. Appeal from order of the same court dated May 17, 1971 dismissed, as academic. That order was superseded by the order dated *530June 22, 1971. Rabin, P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.